DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement(s) submitted on April 21, 2022 has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
3.	Claims 1, 8, and 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Khawam et al. (U.S. Patent Application Publication # 2017/0374594 A1) teach “a phone system having a pre-call quality of service assessment of available networks.”(Fig.4; Paragraph [0001]), in view of Almodovar Chico et al. (U.S. Patent Application Publication # 2017/0048127 A1) teach “a system for making a vertical handover decision between a first network and a second network in a mobile terminal configured to attach to both the first and second networks, a method of making a vertical handover decision, and system for making a vertical handover decision between first and second networks, where the second network is a Wi-Fi network to which a mobile terminal can attach through an Access Point.” (Fig(s).3-4; Paragraph [0001]), and Fukuoka et al. (U.S. Patent Application Publication # 2006/0221807 A1) teach “ the receiver measures a delay profile and transmits the delay profile to the transmitter. Next, the transmitter obtains channel quality values by applying an FFT to the delay profile, ranks them, determines an interleave pattern and the transmitter transmits data subjected to modulation diversity modulation together with interleave pattern information to the receiver, and the receiver creates a deinterleave pattern from the interleave pattern information and performs demodulation using this interleave pattern.”(Paragraph [0179]), fail to disclose: “determining, by the processor, that a maximum number of changes for a time period has not been reached before selecting the wireless network and connecting to the wireless network via the local connection;” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 5-7 and 16-18 are also allowed by virtue of their dependency on claim 1.
Regarding claim 8, the best prior art found during the examination of the present, Khawam et al. (U.S. Patent Application Publication # 2017/0374594 A1) teach “a phone system having a pre-call quality of service assessment of available networks.”(Fig.4; Paragraph [0001]), in view of Almodovar Chico et al. (U.S. Patent Application Publication # 2017/0048127 A1) teach “a system for making a vertical handover decision between a first network and a second network in a mobile terminal configured to attach to both the first and second networks, a method of making a vertical handover decision, and system for making a vertical handover decision between first and second networks, where the second network is a Wi-Fi network to which a mobile terminal can attach through an Access Point.” (Fig(s).3-4; Paragraph [0001]), and Fukuoka et al. (U.S. Patent Application Publication # 2006/0221807 A1) teach “ the receiver measures a delay profile and transmits the delay profile to the transmitter. Next, the transmitter obtains channel quality values by applying an FFT to the delay profile, ranks them, determines an interleave pattern and the transmitter transmits data subjected to modulation diversity modulation together with interleave pattern information to the receiver, and the receiver creates a deinterleave pattern from the interleave pattern information and performs demodulation using this interleave pattern.”(Paragraph [0179]), fail to disclose: “instruction to apply a delay after calculating the first quality score, calculating the second quality score, and comparing the first quality score to the second quality score;
instructions to re-calculate the first quality score associated with the wireless connection; instructions to re-calculate the second quality score associated with the connection to the communication network;
instructions to repeat a comparison between the first quality score that is re-calculated and the second quality score that is re-calculated; …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 9-12 are also allowed by virtue of their dependency on claim 8.
Regarding claim 13, the best prior art found during the examination of the present, Khawam et al. (U.S. Patent Application Publication # 2017/0374594 A1) teach “a phone system having a pre-call quality of service assessment of available networks.”(Fig.4; Paragraph [0001]), in view of Almodovar Chico et al. (U.S. Patent Application Publication # 2017/0048127 A1) teach “a system for making a vertical handover decision between a first network and a second network in a mobile terminal configured to attach to both the first and second networks, a method of making a vertical handover decision, and system for making a vertical handover decision between first and second networks, where the second network is a Wi-Fi network to which a mobile terminal can attach through an Access Point.” (Fig(s).3-4; Paragraph [0001]), and Fukuoka et al. (U.S. Patent Application Publication # 2006/0221807 A1) teach “ the receiver measures a delay profile and transmits the delay profile to the transmitter. Next, the transmitter obtains channel quality values by applying an FFT to the delay profile, ranks them, determines an interleave pattern and the transmitter transmits data subjected to modulation diversity modulation together with interleave pattern information to the receiver, and the receiver creates a deinterleave pattern from the interleave pattern information and performs demodulation using this interleave pattern.”(Paragraph [0179]), fail to disclose: “determine that a maximum number of changes for a time period has not been reached before selecting the wireless network and connecting to the wireless network via the local connection, …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 14-15 are also allowed by virtue of their dependency on claim 13.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Chung et al. (U.S. Patent Application Publication # 2006/0198454 A1) teach “at decision block 1160, the receiver determines that the signal quality metric exceeds the upper boundary, the receiver returns to block 1142 to wait a predetermined period before updating the signal quality metric without changing the threshold value.”(Paragraph [0142])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
June 30, 2022